         Case 1:17-cv-02069-TSC Document 140 Filed 06/21/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN DOE,

                       Petitioner,

                       v.                                          No. 17-cv-2069 (TSC)

MARK T. ESPER,
 in his official capacity as ACTING
 SECRETARY OF DEFENSE,

                       Respondent.


   CONSENT MOTION FOR A FURTHER EXTENSION OF BRIEFING DEADLINE
            CONCERNING PETITIONER’S MOTION TO UNSEAL

       Petitioner hereby respectfully requests a second extension of time within which to file the

reply brief on Petitioner’s pending motion to unseal. See ECF No. 131 (Apr. 8, 2019). Good

cause exists to grant this motion. The parties continue to consider potential avenues of resolving

Petitioner’s motion to unseal without the need for further litigation, and Petitioner seeks a further

extension of his reply-brief deadline. Counsel for Respondent consents to this request.

       Accordingly, Petitioner respectfully requests that the Court extend Petitioner’s deadline

to file his reply brief on the motion to unseal up to and including July 8, 2019.



Dated: June 21, 2019                               Respectfully submitted,


                                                   /s/ Brett Max Kaufman
                                                   Brett Max Kaufman (D.D.C. Bar No.
                                                      NY0224)
                                                   Jonathan Hafetz (D.D.C. Bar No. NY0251)
                                                   Anna Diakun
                                                   Dror Ladin (D.D.C. Bar No. NY0277)
                                                   Hina Shamsi (D.D.C. Bar No. MI0071)
                                                   American Civil Liberties Union Foundation
Case 1:17-cv-02069-TSC Document 140 Filed 06/21/19 Page 2 of 2



                                  125 Broad Street—18th Floor
                                  New York, New York 10004
                                  T: 212-549-2500
                                  F: 212-549-2654
                                  bkaufman@aclu.org
                                  jhafetz@aclu.org
                                  adiakun@aclu.org
                                  dladin@aclu.org
                                  hshamsi@aclu.org

                                  Arthur B. Spitzer (D.C. Bar No. 235960)
                                  American Civil Liberties Union
                                    of the District of Columbia
                                  915 15th Street, NW, 2nd Floor
                                  Washington, DC 20005
                                  T: 202-457-0800
                                  aspitzer@acludc.org

                                  Counsel for Petitioner




                              2
       Case 1:17-cv-02069-TSC Document 140-1 Filed 06/21/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



JOHN DOE,

                      Petitioner,

                      v.                                        No. 17-cv-2069 (TSC)

MARK T. ESPER,
 in his official capacity as ACTING
 SECRETARY OF DEFENSE,

                      Respondent.




     [PROPOSED] ORDER GRANTING CONSENT MOTION FOR A FURTHER
  EXTENSION OF BRIEFING DEADLINE CONCERNING PETITIONER’S MOTION
                            TO UNSEAL

       Upon consideration of Petitioner’s Consent Motion for an Extension of Briefing Deadline

Concerning Petitioner’s Motion to Unseal, and for good cause shown, the motion is GRANTED.

Accordingly, it is ORDERED that Petitioner shall file a reply on or before July 8, 2019.



Dated: June ___, 2019                        _________________________________
                                                   Tanya S. Chutkan
                                                   United States District Judge
